            Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINGO VARGAS,
                                                                1:19-CV-05495
                         Plaintiff,

           v.

PARKOFF OPERATING CORP. d/b/a THE
   PARKOFF ORGANIZATION;
75-76 THIRD AVENUE ASSETS I LLC
   d/b/a THE PARKOFF ORGANIZATION;
75-76 THIRD AVENUE ASSETS II LLC
   d/b/a THE PARKOFF ORGANIZATION;
75-76 THIRD AVENUE ASSETS III LLC
   d/b/a THE PARKOFF ORGANIZATION;
75-76 THIRD AVENUE ASSETS IV LLC
   d/b/a THE PARKOFF ORGANIZATION;                              COMPLAINT
NYRE SERVICES LLC d/b/a THE
   PARKOFF ORGANIZATION;
77 YORKVILLE ESTATES LLC d/b/a THE
   PARKOFF ORGANIZATION;
MAYER BRANDWEIN; and
SCOTT KAIER,

                         Defendants.

       Through his attorneys, Eisner & Dictor, P.C., plaintiff Domingo Vargas brings this action

pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), the New York State Human

Rights Law (“NYSHRL”), the New York City Human Rights Law (“NYCHRL”), the Fair Labor

Standards Act (“FLSA”), the New York Labor Law (“NYLL”), and all other applicable law, and

alleges:

                                       INTRODUCTION

       1. From on or about April 15, 2013, to on or about September 21, 2018, defendants em-

ployed Vargas to work as a superintendent of buildings located in New York County, New York.

During his employment, defendants subjected Vargas to a hostile work environment and dispar-




                                                 1
            Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 2 of 16



ately treated Vargas on the basis of his race and/or national origin. On September 21, 2018, de-

fendants discriminatorily terminated Vargas. Vargas seeks and is entitled to recover compensatory

damages, punitive damages, attorneys’ fees, and costs pursuant to Title VII; compensatory dam-

ages pursuant to NYSHRL; and compensatory damages, punitive damages, attorneys’ fees, and

costs pursuant to NYCHRL.

       2. In addition to discrimination claims, Vargas brings wage and hour claims. Throughout

his employment with defendants, Vargas worked over forty hours a week, but defendants failed to

pay Vargas for the hours in excess of 40 that he worked each week. Vargas was also required to be

on call throughout his employment and was unable to make use of this time for his own purposes,

but defendants failed to compensate him for his on-call time. Defendants unlawfully deducted from

Vargas’s wages by requiring him to pay for his own tools necessary to perform his work and by

requiring him to pay for tickets or fines defendants’ buildings received. Defendants also failed to

provide Vargas with wage notices or accurate wage statements. Vargas seeks and is entitled to

recover unpaid overtime compensation, liquidated damages, costs, and attorneys’ fees pursuant to

the FLSA and unpaid overtime compensation, unlawful deductions, statutory pre-judgment inter-

est, liquidated damages, statutory notice and recordkeeping damages, costs, and attorneys’ fees

pursuant to NYLL.

                                  JURISDICTION & VENUE

       3. This Court has original federal question jurisdiction pursuant to 29 U.S.C. § 1331 since

this case is brought under federal statutes, Title VII, 42 U.S.C. § 2000e-2 et seq., and the FLSA,

29 U.S.C. § 201 et seq.

       4. This Court has supplemental jurisdiction over plaintiff’s NYSHRL, NYCHRL, and

NYLL claims pursuant to 28 U.S.C. § 1367(a) since the New York State and City claims are so




                                                  2
             Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 3 of 16



related to the federal claims in the action that they form part of the same case or controversy under

Article III of the United States Constitution.

       5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because the

events and omissions giving rise to plaintiff’s claims occurred in this judicial district.

                                          THE PARTIES

       6. Plaintiff Domingo Vargas is an adult individual residing in Bronx County, New York.

       7. Defendant Parkoff Operating Corp. d/b/a The Parkoff Organization is a New York busi-

ness corporation with its principal office located at 98 Cuttermill Road, Suite 444 South, Great

Neck, New York 11021.

       8. Defendant 75-76 Third Avenue Assets I LLC d/b/a The Parkoff Organization (“Assets I

LLC”) is a New York business corporation with its principal office located at 98 Cuttermill Road,

Suite 444 South, Great Neck, New York 11021.

       9. Defendant 75-76 Third Avenue Assets II LLC d/b/a The Parkoff Organization (“Assets

II LLC”) is a New York business corporation with its principal office located at 98 Cuttermill

Road, Suite 444 South, Great Neck, New York 11021.

       10. Defendant 75-76 Third Avenue Assets III LLC d/b/a The Parkoff Organization(“Assets

III LLC”) is a New York business corporation with its principal office located at 98 Cuttermill

Road, Suite 444 South, Great Neck, New York 11021.

       11. 75-76 Third Avenue Assets IV LLC d/b/a The Parkoff Organization (“Assets IV LLC”)

is a New York business corporation with its principal office located at 98 Cuttermill Road, Suite

444 South, Great Neck, New York 11021.

       12. Defendant NYRE Services LLC d/b/a The Parkoff Organization is a New York business

corporation with its principal office located at 98 Cuttermill Road, Suite 444 South, Great Neck,

New York 11021.

                                                    3
              Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 4 of 16



       13. 77 Yorkville Estates LLC d/b/a The Parkoff Organization is a New York business cor-

poration with its principal office located at 98 Cuttermill Road, Suite 444 South, Great Neck, New

York 11021.

       14. Defendants Parkoff Operating Corp., Assets I LLC, Assets II LLC, Assets III LLC,

Assets IV LLC, NYRE Services LLC, and 77 Yorkville Estates LLC hereinafter collectively re-

ferred to as The Parkoff Organization.

       15. Defendant Mayer Brandwein is an adult individual employed by The Parkoff Organi-

zation with the title Operations Manager.

       16. Defendant Scott Kaier is an adult individual employed by The Parkoff Organization

with the title Property Manager.

                                   STATEMENT OF CLAIMS

       17. Plaintiff Domingo Vargas is a Hispanic man from the Dominican Republic.

       18. Vargas’s EEOC Notice of Right to Sue is attached as Exhibit 1.

       19. During Vargas’s employment with defendants, Parkoff Operating Corp., Assets I LLC,

Assets II LLC, Assets III LLC, Assets IV LLC, NYRE Services LLC, 77 Yorkville Estates LLC,

and other entities formed a single, integrated enterprise doing business under the name The Parkoff

Organization, with interrelated operations, centralized control of labor relations, common manage-

ment, and common ownership or financial control.

       20. Since at least April 15, 2013, The Parkoff Organization has had 15 or more employees.

       21. From on or about April 15, 2013, to on or about September 21, 2018, defendants jointly

employed Vargas to work as superintendent and/or porter for defendants’ buildings located in New

York County, New York.




                                                  4
            Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 5 of 16



       22. Throughout his employment with defendants, Vargas worked as the superintendent

and/or porter of The Parkoff Organization’s building located at 207 East 76th Street, New York,

New York 10021.

       23. Throughout his employment with defendants, Vargas worked as the superintendent

and/or porter of The Parkoff Organization’s building located at 209 East 76th Street, New York,

New York 10075.

       24. Throughout his employment with defendants, Vargas worked as the superintendent

and/or porter of The Parkoff Organization’s building located at 217 East 76th Street, New York,

New York 10021.

       25. From on or about April 15, 2013, to on or about September 11, 2014, Vargas worked

as the superintendent and/or porter of The Parkoff Organization’s building located at 1295 3rd

Avenue, New York, New York 10021.

       26. From on or about September 11, 2014, to on or about September 21, 2018, Vargas was

the superintendent and/or porter of The Parkoff Organization’s building located at 192 East 75th

Street, New York, New York 10021.

       27. From on or about April 15, 2013, to on or about June 1, 2016, Vargas worked as the

superintendent and/or porter of The Parkoff Organization’s building located at 1482 1st Avenue,

New York, New York 10075.

       28. Throughout Vargas’s employment, The Parkoff Organization was an employer for pur-

poses of Title VII, NYSHRL, NYCHRL, the FLSA, and NYLL.

       29. Throughout Vargas’s employment, defendant Scott Kaier was Vargas’s direct manager

and supervisor with power to do more than carry out personnel decisions made by others. Kaier

had and exercised the power to hire and fire Vargas and determine Vargas’s wages and work hours



                                                 5
             Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 6 of 16



among other terms and conditions of Vargas’s employment. Kaier usually gave Vargas his pay

checks, and Kaier was Vargas’s primary contact in The Parkoff Organization.

       30. Throughout Vargas’s employment, Kaier was an employer for purposes of NYSHRL,

NYCHRL, the FLSA, and NYLL.

       31. As a Vargas’s employer, Kaier directly participated in discrimination against Vargas on

the basis of Vargas’s race and/or national origin.

       32. Kaier, by actually participating in the conduct giving rise to Vargas’s discrimination

claims, also aided and abetted The Parkoff Organization’s discrimination of Vargas on the basis of

Vargas’s race and national origin.

       33. Throughout Vargas’s employment, defendant Mayer Brandwein was Kaier’s direct

manager. Brandwein had power over Vargas to do more than carry out personnel decisions made

by others. Brandwein had and exercised the power to hire and fire Vargas and determine Vargas’s

wages and work hours among other terms and conditions of Vargas’s employment. When Kaier

did not give Vargas his pay checks, Brandwein would give Vargas his pay checks.

       34. Throughout Vargas’s employment, Brandwein was an employer of plaintiff for pur-

poses of NYSHRL, NYCHRL, the FLSA, and NYLL.

       35. Throughout his employment with defendants, Vargas worked in excess of forty hours

each week, but defendants failed to pay Vargas at one and one-half his regular rate for all hours

over forty that he worked each week.

       36. Defendants violations of the FLSA were willful.

       37. Since at least 2015, The Parkoff Organization has had an annual gross volume of sales

made or business done of not less than $500,000.




                                                     6
              Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 7 of 16



         38. Since at least 2015, The Parkoff Organization has employed individuals that were and

are engaged in interstate commerce or that handled, sold, or otherwise worked on goods or mate-

rials that have been moved in or produced for interstate commerce. By reason of the foregoing,

The Parkoff Organization is an enterprise engaged in commerce or the production of goods for

commerce as defined by 29 U.S.C. § 203(s).

         39. Throughout his employment, Vargas was a covered employee under the FLSA and was

not exempt from the minimum wage and maximum hour requirements under 29 U.S.C. § 213. As

an employee of defendants, Vargas provided maintenance services to The Parkoff Organization’s

buildings, including without limitation cleaning, maintenance, garbage removal, and snow re-

moval.

         40. Vargas worked over forty hours each week performing regular maintenance tasks for

the buildings to which he was assigned.

         41. In addition to working over forty hours per week, Vargas was required to be on call

twenty-four hours a day, seven days a week. Defendants did not pay Vargas for any of his time

spent on call.

         42. While on call, Vargas was engaged to wait and was not able to effectively use the time

during which he was on call for his own purposes. Accordingly, Vargas’s on-call time is compen-

sable under the FLSA and NYLL.

         43. Throughout his employment, Vargas worked a spread of hours in excess of ten, but

defendants failed to pay Vargas spread-of-hours premiums.

         44. Throughout Vargas’s employment with defendants, defendants deducted from Vargas’s

wages by requiring Vargas to purchase, at his own expense, tools needed to perform his work for

defendants but not reimbursing Vargas for these costs.



                                                   7
               Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 8 of 16



          45. Throughout Vargas’s employment with defendants, defendants deducted from Vargas’s

wages by deducting fines incurred by The Parkoff Organization’s buildings.

          46. Throughout Vargas’s employment with defendants, defendants failed to provide Vargas

with accurate wage statements, as required by NYLL § 195(3). Defendants failed to furnish state-

ments containing the basis of pay; the regular hourly rate or rates of pay; the overtime rate or rates

of pay; the number of regular hours worked; or the number of hours worked.

          47. Throughout Vargas’s employment with defendants, defendants failed to provide Vargas

with wage notices, in violation of NYLL § 195(1).

          48. Throughout Vargas’s employment, defendants discriminated against Vargas on the ba-

sis of his race and/or national origin through adverse employment actions.

          49. Defendants denied Vargas leave time and vacation benefits on the basis of his race

and/or national origin.

          50. Defendants harassed and intimidated Vargas on the basis of his race and/or national

origin.

          51. Defendants denied Vargas overtime benefits on the basis of his race and/or national

origin.

          52. Defendants demoted Vargas on the basis of his race and/or national origin.

          53. Based on Vargas’s race and/or national origin, defendants paid Vargas less than other

co-workers doing the same job.

          54. Based on Vargas’s race and/or national origin, defendants gave Vargas different or

worse job duties compared to other workers doing the same job.

          55. Based on Vargas’s race and/or national origin, defendants gave Vargas disciplinary no-

tices or negative performance reviews.



                                                    8
            Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 9 of 16



       56. Defendants subjected Vargas to a hostile work environment permeated with discrimi-

natory intimidation, ridicule, and insult based on Vargas’s race and/or national origin that was

sufficiently pervasive to alter the conditions of Vargas’s employment to create an abusive working

environment.

       57. Beginning at least around 2015, defendant Kaier, Vargas’s supervisor, would call Var-

gas “Puerto Plata” in reference to a city that Kaier had visited in the Dominican Republic. In con-

nection with calling Vargas “Puerto Plata,” Kaier told Vargas that Puerto Plata was a dirty city.

       58. Kaier also used curse words to intimidate, ridicule, and insult Vargas.

       59. On or about July 7, 2017, in front of one of the buildings to which Vargas was assigned,

Kaier approached Vargas, pushed Vargas, and grabbed Vargas’s shirt by the collar. Kaier then be-

gan screaming insults at Vargas based on Vargas’s race and national origin. For example, Kaier

called Vargas a “fucking Dominican” and a “Stupid Dominican Spic.”

       60. By about July 31, 2017, The Parkoff Organization and Brandwein were informed of

Kaier’s offensive conduct, particularly the incident on July 7, 2017.

       61. The Parkoff Organization and Brandwein failed to take appropriate investigative or

remedial measures upon being informed of Kaier’s offensive conduct.

       62. Brandwein, as Kaier’s supervisor, aided and abetted The Parkoff Organization’s dis-

crimination of Vargas. Brandwein failed to take appropriate investigative or remedial measures

after being informed of Kaier’s offensive conduct.

       63. On or about September 21, 2018, Kaier discriminatorily terminated Vargas based on

Vargas’s race and/or national origin.

                                          First Claim
                            Disparate Treatment pursuant to Title VII
                                  42 U.S.C. § 2000e-5 et seq.

       64. Plaintiff repeats and realleges the preceding allegations.

                                                   9
            Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 10 of 16



       65. Plaintiff brings his Title VII disparate treatment claim against all the Entity Defendants,

jointly and severally.

       66. Throughout plaintiff’s employment, defendants disparately treated plaintiff based on

his national origin and/or race.

       67. Pursuant to Title VII, plaintiff seeks and is entitled to recover compensatory damages,

punitive damages, attorneys’ fees, costs, and such other relief as the Court deems just and proper.

                                        Second Claim
                         Hostile Work Environment pursuant to Title VII
                                  42 U.S.C. § 2000e-5 et seq.

       68. Plaintiff repeats and realleges the preceding allegations.

       69. Plaintiff brings his Title VII disparate treatment claim against all the Entity Defendants,

jointly and severally.

       70. Throughout plaintiff’s employment, defendants subjected plaintiff to a hostile work

environment based on plaintiff’s national origin and/or race.

       71. Pursuant to Title VII, plaintiff seeks and is entitled to recover compensatory damages,

punitive damages, attorneys’ fees, costs, and such other relief as the Court deems just and proper.

                                          Third Claim
                            Disparate Treatment Pursuant to NYSHRL
                                  N.Y. Exec. Law § 290 et seq.

       72. Plaintiff repeats and realleges the preceding allegations.

       73. Plaintiff brings his NYSHRL claim for disparate treatment against all defendants,

jointly and severally. The Entity Defendants are liable as employers. Brandwein is liable as an

employer and/or as an aider and abettor. Kaier is liable as an employer and because he directly

participated in the discrimination.

       74. Throughout plaintiff’s employment, defendants disparately treated plaintiff based on

his national origin and/or race.

                                                   10
            Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 11 of 16



        75. Pursuant to NYSHRL, plaintiff seeks and is entitled to recover compensatory damages

and such other relief as the Court deems just and proper.

                                         Fourth Claim
                         Hostile Work Environment Pursuant to NYSHRL
                                  N.Y. Exec. Law § 290 et seq.

        76. Plaintiff repeats and realleges the preceding allegations.

        77. Plaintiff brings his NYSHRL claim for hostile work environment against all defend-

ants, jointly and severally. The Entity Defendants are liable as employers. Brandwein is liable as

an employer and/or as an aider and abettor. Kaier is liable as an employer, as a participant in the

discrimination, and/or as an aider and abettor.

        78. Throughout plaintiff’s employment, defendants subjected plaintiff to a hostile work

environment based on plaintiff’s national origin and/or race.

        79. Pursuant to NYSHRL, plaintiff seeks and is entitled to recover compensatory damages

and such other relief as the Court deems just and proper.

                                            Fifth Claim
                             Disparate Treatment Pursuant to NYCHRL
                                N.Y.C. Admin. Code § 8-101 et seq.

        80. Plaintiff repeats and realleges the preceding allegations.

        81. Plaintiff brings his NYCHRL disparate treatment claim against all defendants, jointly

and severally. The Parkoff Organization is liable as an employer. Brandwein is liable as an em-

ployer or, in the alternative, as an aider and abettor. Kaier is liable as an employer, as a participant

in the discrimination, or, in the alternative, as an aider and abettor.

        82. Throughout plaintiff’s employment, defendants disparately treated plaintiff based on

his national origin and/or race.

        83. Pursuant to NYCHRL, plaintiff seeks and is entitled to recover compensatory damages,

punitive damages, attorneys’ fees, costs, and such other relief as the Court deems just and proper.

                                                    11
              Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 12 of 16



                                         Sixth Claim
                        Hostile Work Environment Pursuant to NYCHRL
                               N.Y.C. Admin. Code § 8-101 et seq.

       84. Plaintiff repeats and realleges the preceding allegations.

       85. Plaintiff brings his NYCHRL hostile work environment claim against all defendants,

jointly and severally. The Entity Defendants are liable as employers. Brandwein is liable as an

employer and/or as an aider and abettor. Kaier is liable as an employer, as a participant in the

discrimination, and/or as an aider and abettor.

       86. Throughout plaintiff’s employment, defendants subjected plaintiff to a hostile work

environment based on plaintiff’s national origin and/or race.

       87. Plaintiff seeks and is entitled to recover compensatory damages, punitive damages, at-

torneys’ fees, costs, and such other relief as the Court deems just and proper.

                                        Seventh Claim
                  Failure to Pay Overtime Compensation Pursuant to the FLSA
                                    29 U.S.C. § 201 et seq.

       88. Plaintiff repeats and realleges the preceding allegations.

       89. Plaintiff brings his FLSA overtime claim against all defendants, jointly and severally.

       90. Throughout plaintiff’s employment with defendants, plaintiff worked in excess of 40

hours each week, but defendants willfully failed to compensate plaintiff at one and one-half his

regular rate of pay for all hours worked in excess of 40 in a week, in violation of the FLSA.

       91. Pursuant to the FLSA, plaintiff seeks and is entitled to recover unpaid overtime com-

pensation, liquidated damages, attorneys’ fees, costs, and such other relief as the Court deems just

and proper.

                                         Eighth Claim
                    Failure to Pay Overtime Compensation Pursuant to NYLL
                        NYLL §§ 190 et seq., 650 et seq.; 12 NYCRR 141

       92. Plaintiff repeats and realleges the preceding allegations.


                                                   12
             Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 13 of 16



       93. Plaintiff brings his NYLL overtime claim against all defendants, jointly and severally.

       94. Throughout plaintiff’s employment with defendants, plaintiff worked in excess of 40

hours each week, but defendants willfully failed to compensate plaintiff at one and one-half his

regular rate of pay for all hours worked in excess of 40 in a week, in violation of the FLSA.

       95. Pursuant to NYLL, plaintiff seeks and is entitled to recover unpaid overtime compen-

sation, statutory pre-judgment interest, liquidated damages, attorneys’ fees, costs, post-judgment

interest, and such other relief as the Court deems just and proper.

                                        Ninth Claim
                          Unlawful Deductions Pursuant to NYLL
                     NYLL §§ 190 et seq., 650 et seq.; 12 NYCRR 141, 195

       96. Plaintiff repeats and realleges the preceding allegations.

       97. Plaintiff brings his NYLL unlawful deduction claim against all defendants, jointly and

severally.

       98. Throughout plaintiff’s employment defendants, defendants required plaintiff to pur-

chase tools necessary to perform his work and deducted from plaintiff’s wages to pay for tickets

and fines Parkoff buildings received, in violation of NYLL.

       99. Pursuant to NYLL, plaintiff seeks and is entitled to recover unlawful wage deductions,

statutory pre-judgment interest, liquidated damages, attorneys’ fees, costs, and such other relief as

the Court deems just and proper.

                                         Tenth Claim
                  Failure to Pay Spread-of-Hours Premiums Pursuant to NYLL
                       NYLL §§ 190 et seq., 650 et seq.; 12 NYCRR 141

       100. Plaintiff repeats and realleges the preceding allegations.

       101. Plaintiff brings his NYLL wage statement claim against all defendants, jointly and

severally.




                                                   13
             Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 14 of 16



        102. Throughout plaintiff’s employment with defendants, defendants jointly and severally

failed to furnish plaintiff with wage statements, in violation of NYLL.

        103. Pursuant to NYLL, plaintiff seeks and is entitled to recover his unpaid spread-of-hours

premiums, statutory pre-judgment interest, liquidated damages, attorneys’ fees, costs, and such

other relief as the Court deems just and proper.

                                        Eleventh Claim
                 Failure to Furnish Accurate Wage Statements Pursuant to NYLL
                        NYLL §§ 190 et seq., 650 et seq.; 12 NYCRR 141

        104. Plaintiff repeats and realleges the preceding allegations.

        105. Plaintiff brings his NYLL wage statement claim against all defendants, jointly and

severally.

        106. Throughout plaintiff’s employment with defendants, defendants jointly and severally

failed to furnish plaintiff with wage statements, in violation of NYLL.

        107. Pursuant to NYLL, plaintiff seeks and is entitled to recover statutory damages pursu-

ant to NYLL § 198, attorneys’ fees, costs, and such other relief as the Court deems just and proper.

                                         Twelfth Claim
                       Failure to Furnish Wage Notices Pursuant to NYLL
                       NYLL §§ 190 et seq., 650 et seq.; 12 NYCRR 141

        108. Plaintiff repeats and realleges the preceding allegations.

        109. Plaintiff brings his NYLL wage notice claim against all defendants, jointly and sever-

ally.

        110. Throughout plaintiff’s employment with defendants, defendants jointly and severally

failed to provide plaintiff with wage notices, in violation of NYLL.

        111. Pursuant to NYLL, plaintiff seeks and is entitled to recover statutory damages pursu-

ant to NYLL § 198, attorneys’ fees, costs, and such other relief as the Court deems just and proper.




                                                   14
            Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 15 of 16



                                 DEMAND FOR JURY TRIAL

       112. Plaintiff demands a jury trial on all issues triable of right by a jury.

                                    REQUEST FOR RELIEF

       WHEREFORE, plaintiff respectfully requests that this Court grant him the relief to

which he is entitled and:

                (a) award plaintiff compensatory damages and punitive dam-
                     ages pursuant to Title VII and NYCHRL in an amount to
                     be determined by jury at trial;

                (b) award plaintiff compensatory damages pursuant to
                     NYSHRL;

                (c) enter judgment declaring that defendants willfully violated
                     the FLSA;

                (d) award plaintiff his unpaid overtime compensation pursuant
                     to the FLSA and NYLL;

                (e) award plaintiff his unlawfully deducted wages pursuant to
                     NYLL;

                (f) award plaintiff his unpaid spread-of-hours premiums pur-
                     suant to NYLL;

                (g) award plaintiff pre-judgment statutory interest pursuant to
                     CPLR §§ 5001(a) and 5004;

                (h) award plaintiff attorneys’ fees and costs pursuant to Title
                     VII, NYCHRL, the FLSA, NYLL, and all other applicable
                     law;

                 (i) award plaintiff post-judgment interest as provided by law;
                     and

                (j) grant such other relief that is just and proper.




                                                   15
        Case 1:19-cv-05495 Document 1 Filed 06/12/19 Page 16 of 16



Dated: New York, New York                 Respectfully submitted,
       June 12, 2019
                                          EISNER & DICTOR, P.C.
                                          Attorneys for Plaintiff

                                    By: ______________________
                                        Thomas J. Lamadrid
                                        39 Broadway, Suite 1540
                                        New York, NY 10006
                                        thomas@eisnerdictor.com
                                        T: (212) 473-8700




                                     16
